 

Exhibit 10.3

 

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of the
27th day of June, 2012, by and among Tile Shop Holdings, Inc., a Delaware
corporation (the “Company”), JWC Acquisition Corp., a Delaware corporation
(“Subsidiary”) and the undersigned parties listed under holders on the signature
page hereto and their permitted transferees (each, a “holder” and collectively,
the “holders”).

 

WHEREAS, this Agreement has been executed and delivered simultaneously with the
execution and delivery of the Definitive Agreement, and this Agreement will
become effective upon the Closing;

 

WHEREAS, in accordance with the terms of the Definitive Agreement, (i) the
Sellers will receive the Closing Holdings Shares and (ii) the members of JWC
Acquisition, LLC will receive the Founder Shares, will hold the Sponsor Warrants
and may be issued the Additional Closing Shares;

 

WHEREAS, the number of Closing Holdings Shares, Founder Shares, Sponsor Warrants
and Additional Closing Shares that will be held by the holders at the Closing,
will be set forth on Schedule I hereto;

 

WHEREAS, the holders may, in certain circumstances and subject to certain
transfer restrictions and other restrictions, transfer (or cause to be
transferred) to permitted transferees (as defined below) some or all of the
Closing Holdings Shares, Founder Shares, Conversion Shares, Sponsor Warrants or
Additional Closing Shares, respectively, held by such holders; and

 

WHEREAS, the holders and the Company desire to enter into this Agreement to
provide the holders with certain rights relating to the registration of the
Closing Holdings Shares, Founder Shares, Conversion Shares, and the Sponsor
Warrants and the shares of Common Stock issuable upon exercise of the Sponsor
Warrants, respectively, held by them.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.            DEFINITIONS. The following capitalized terms used herein have the
following meanings:

 

“Additional Closing Shares” means the shares of Common Stock that may be issued
to the members of the Sponsor at the Closing in accordance with the letter
agreement by and among the Company and each of the members of the Sponsor,
executed on the date hereof.

 

“Adverse Disclosure” means public disclosure of material non-public information,
which disclosure, in the good faith judgment of the chief executive officer or
principal financial officer of the Company after consultation with counsel to
the Company, (i) would be required to be made in any Registration Statement or
Prospectus in order for the applicable Registration Statement or Prospectus not
to contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein (in the case of any Prospectus and
any preliminary Prospectus, in the light of the circumstances under which they
were made) not misleading, (ii) would not be required to be made at such time if
the Registration Statement were not being filed, and (iii) the Company has a
bona fide business purpose for not publicly making it.

 

 

 

  

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“business day” means any day, except a Saturday, Sunday or legal holidays on
which the banking institutions in the State of California are authorized or
obligated by law or executive order to close.

 

“Closing” means the consummation of the transactions contemplated under the
Definitive Agreement.

 

“Closing Date” means the date of the Closing.

 

“Closing Holdings Shares” means the shares of Common Stock issuable to the
Sellers upon the Closing and in accordance with the terms of the Definitive
Agreement.

 

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

 

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

 

“Company” is defined in the preamble to this Agreement and shall include the
Company’s successors by merger, acquisition, reorganization or otherwise.

 

“Definitive Agreement” means the Contribution and Merger Agreement by and among
Subsidiary, The Tile Shop, LLC, ILTS, LLC, the Company, Sellers, TS Merger
Subsidiary, Inc. and Peter Jacullo, in his capacity as Sellers’ Representative
(the “Definitive Agreement”).

 

“Conversion Shares” means the shares of Common Stock issued upon conversion of
up to $20,000,000 of the principal amount of the “Promissory Notes” as defined
in and pursuant to the terms of the Definitive Agreement.

 

“Demand Registration” is defined in Section 2.1.1.

 

“Demanding Holder” is defined in Section 2.1.1.

 

“Effectiveness Date” means, with respect to the initial Registration Statement
required to be filed pursuant to Section 2.3, the 90th calendar day following
the Filing Date (as applicable to the initial Registration Date) (or, in the
event of a “full review” by the Commission, the 120th calendar day following
such Filing Date) and with respect to any additional Registration Statements
which may be required pursuant to Section 3.1.16, the 90th calendar day
following the date on which an additional Registration Statement is required to
be filed hereunder; provided, however, that in the event the Company is notified
by the Commission that one or more of the above Registration Statements will not
be reviewed or is no longer subject to further review and comments, the
Effectiveness Date as to such Registration Statement shall be the fifth trading
day following the date on which the Company is so notified if such date precedes
the dates otherwise required above.

 

- 2 -

 

  

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“Filing Date” means, with respect to the initial Registration Statement required
to be filed pursuant to Section 2.3, the expiration date of the Lock-up Period,
and with respect to any additional Registration Statements which may be
required, the earliest practical date on which the Company is permitted by SEC
Guidance to file such additional Registration Statement related to the
Registrable Securities.

 

“Form S-3” is defined in Section 2.3.

 

“Founder Shares” means the shares of Common Stock issuable to the members of JWC
Acquisition, LLC upon the Closing in accordance with the terms of the Definitive
Agreement in exchange for the shares of common stock of JWC Acquisition Corp.
issued to JWC Acquisition, LLC on August 5, 2010 and outstanding immediately
prior to the Closing, a portion of which are subject to cancellation.

 

“holder” has the meaning set forth in the preamble to this Agreement.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“Lock-up Period” shall mean the period commencing on the Closing Date and ending
on the earlier of (i) one year after the Closing Date or earlier if, subsequent
to the Closing Date, the last sales price of the Common Stock equals or exceeds
$12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30 trading day period commencing at least 150 days after the Closing Date or
(ii) the date when the Company consummates a subsequent liquidation, merger,
stock exchange or similar transaction that results in all of the stockholders of
the Company having the right to exchange their shares of Common Stock for cash,
securities or other property.

 

“Maximum Number of Shares” is defined in Section 2.1.4.

 

“Notices” is defined in Section 7.3.

 

“Permitted Transfer” means a transfer of Registrable Securities:

 

(a)by gift or other transfer to a member of the immediate family of a holder or
a trust, corporation, partnership, or limited liability company established for
estate planning purposes, the beneficiaries, stockholders, partners or members
of which are members of the immediate family of a holder or a charitable
organization;

 

(b)by virtue of the laws of descent and distribution upon the death of a holder;

 

(c)pursuant to a qualified domestic relations order;

 

- 3 -

 

  

(d)to the stockholders, partners or members of a holder or a corporation,
partnership or limited liability company that is a permitted transferee; or

 

(e)in the event, subsequent to the Closing Date, the Company consummates a
merger, stock exchange or other similar transaction that results in all of its
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property.

 

“permitted transferee” means any transferee of a holder resulting from or in
connection with a Permitted Transfer.

 

“Person” shall be construed as broadly as possible and shall include an
individual, corporation, association, partnership (including a limited liability
partnership or a limited liability limited partnership), limited liability
company, estate, trust, joint venture, unincorporated organization or a
government or any department, agency or political subdivision thereof.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and such registration statement
becoming effective.

 

“Registrable Securities” mean all of the Closing Holdings Shares, Founder
Shares, any shares of Common Stock issuable upon exercise of the Sponsor
Warrants, any Conversion Shares and Additional Closing Shares beneficially owned
or held by holders. Registrable Securities include any warrants, shares of
capital stock or other securities of the Company issued as a dividend or other
distribution with respect to or in exchange for or in replacement of such
securities. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when: (a) a Registration Statement with
respect to the sale of all such securities shall have become effective under the
Securities Act and all such securities shall have been sold, transferred,
disposed of or exchanged in accordance with such Registration Statement or as
may be sold without volume limitations under the Securities Act; (b) all such
securities shall have been otherwise transferred pursuant to Rule 144 under the
Securities Act (or any similar rule or regulation then in force), new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of them
shall not require registration under the Securities Act; or (c) all such
securities shall have ceased to be outstanding. A “percentage” (or a “majority”)
of the Registrable Securities (or, where applicable, of any other securities)
shall be determined based on the total number of such securities outstanding at
the relevant time.

 

- 4 -

 

  

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act (i) for a public (or
private) offering and sale (or resale) of Common Stock, (ii) the registration
statement on Form S-4 to be filed in connection with the Definitive Agreement,
(iii) the registration statement required to be filed pursuant to Section 2.3,
and (iv) any additional registration statements contemplated herein, including
(in each case) the Prospectus, amendments and supplements to such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“Sellers” means Nabron International, Inc., The Tile Shop, Inc., JWTS, Inc.,
Peter H. Kamin Revocable Trust, Peter H. Kamin Childrens Trust, 3K LP, Todd
Krasnow, Peter Kamin, Family Office Investors, LLC, Warren Garden and Reenie
McCarthy.

 

“Sponsor” means JWC Acquisition, LLC.

 

“Sponsor Warrants” means the warrants originally issued to members of JWC
Acquisition, LLC on August 15, 2010 and, upon the Closing, exercisable for
shares of Common Stock.

 

“Stockholder Indemnified Party” is defined in Section 4.1.

 

“Subsidiary” means JWC Acquisition Corp.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an Underwritten Offering and not as part of such dealer’s
market-making activities.

 

“Underwritten Offering” means a registration in which securities of the Company
are sold to an Underwriter or Underwriters on a firm commitment basis for
reoffering to the public.

 

- 5 -

 

  

2.           REGISTRATION RIGHTS.

 

2.1          Demand Registration.

 

2.1.1           Request for Registration. At any time and from time to time on
or after the expiration of the Lock-up Period, each of (i) the holders of a
majority-in-interest of the Closing Holdings Shares held by holders and (ii) the
holders of a majority-in-interest of the Founder Shares held by holders, may
make a written demand for registration under the Securities Act of all or part
of Registrable Securities held by such holders, provided that the estimated
market value of Registrable Securities to be so registered thereunder is at
least $10 million in the aggregate. Any such requested registration shall be
referred to as a “Demand Registration”. Any demand for a Demand Registration
shall specify the number of shares of Registrable Securities proposed to be sold
and the intended method(s) of distribution thereof. Within five (5) business
days following receipt of any request for a Demand Registration, the Company
will notify in writing all holders of Registrable Securities of the demand, and
each holder of Registrable Securities who wishes to include all or a portion of
such holder’s Registrable Securities in the Demand Registration (each such
holder including shares of Registrable Securities in such registration, a
“Demanding Holder”) shall so notify the Company in writing, provided that such
notice shall be received by the Company within ten (10) business days of the
Company’s having sent the applicable notice to such holder or holders. All such
requests shall specify the aggregate amount of Registrable Securities to be
registered and the intended method of distribution. The Company may include in
such registration additional securities of the Registrable Securities to be
registered thereunder, including securities to be sold for the Company’s own
account or the account of Persons who are not holders of Registrable Securities.
Upon any such request, the Demanding Holders shall be entitled to have their
Registrable Securities included in the Demand Registration, subject to
Section 2.1.4 and the provisos set forth in Section 3.1.1. The Company shall not
be obligated to effect more than six (6) Demand Registrations, four (4) with
respect to those holders described in clause (i) of this Section 2.1.1 and two
(2) with respect to those holders described in clause (ii) of this Section 2.1)
under this Section 2.1.1 in respect of the Registrable Securities.

 

2.1.2           Effective Registration. A registration will not count as a
Demand Registration until the Registration Statement filed with the Commission
with respect to such Demand Registration has been declared effective and remains
effective for not less than 180 days (or such shorter period as will terminate
when all Registrable Securities covered by such Registration Statement have been
sold or withdrawn); provided, however, that if, after such Registration
Statement has been declared effective, the offering of Registrable Securities
pursuant to a Demand Registration is interfered with by any stop order or
injunction of the Commission or any other governmental agency or court, the
Registration Statement with respect to such Demand Registration will be deemed
not to have been declared effective, unless and until (i) such stop order or
injunction is removed, rescinded or otherwise terminated and (ii) a
majority-in-interest of the Demanding Holders thereafter elect to continue the
offering.

 

- 6 -

 

  

2.1.3           Underwritten Offering. If a majority-in-interest of the
Demanding Holders so elect and such holders so advise the Company as part of
their written demand for a Demand Registration, the offering of such Registrable
Securities pursuant to such Demand Registration shall be in the form of an
Underwritten Offering. In such event, the right of any holder to include its
Registrable Securities in such registration shall be conditioned upon such
holder’s participation in such underwriting and the inclusion of such holder’s
Registrable Securities in the underwriting to the extent provided herein. The
majority of the Demanding Holders shall, in consultation with the Company, have
the right to select the managing Underwriter or Underwriters for the offering,
subject to the right of the Company should it so choose to select one
co-managing Underwriter reasonably acceptable to such holders. All holders of
Registrable Securities included in such Underwritten Offering shall enter into
an underwriting agreement in customary form with the Underwriter or Underwriters
selected for such underwriting.

 

2.1.4           Reduction of Offering. If the managing Underwriter or
Underwriters for a Demand Registration that is to be an Underwritten Offering
advise the Company and the Demanding Holders in writing that the dollar amount
or number of shares of Registrable Securities which the Demanding Holders desire
to sell, taken together with all other shares of Common Stock or other
securities which the Company desires to sell and the shares of Common Stock, if
any, as to which registration has been requested pursuant to written contractual
piggy-back registration rights held by other stockholders of the Company who
desire to sell, exceeds the maximum dollar amount or maximum number of shares
that can be sold in such offering without adversely affecting the proposed
offering price, the timing, the distribution method, or the probability of
success of such offering (such maximum dollar amount or maximum number of
shares, as applicable, the “Maximum Number of Shares”), then the Company shall
include in such registration: (i) first, the Registrable Securities as to which
Demand Registration has been requested by the Demanding Holders (pro rata among
the holders who have requested participation in the Demand Registration based,
for each such holder, on the percentage derived by dividing (x) the number of
Registrable Securities which such holder has requested to include in such Demand
Registration by (y) the aggregate number of Registrable Securities which all
such holders have requested to include) (such proportion is referred to herein
as “Pro Rata”) that can be sold without exceeding the Maximum Number of Shares;
(ii) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the shares of Common Stock or other
securities that the Company desires to sell that can be sold without exceeding
the Maximum Number of Shares; (iii) third, to the extent that the Maximum Number
of Shares have not been reached under the foregoing clauses (i) and (ii), the
shares of Common Stock or other securities for the account of other Persons that
the Company is obligated to register pursuant to written contractual
arrangements with such Persons, Pro Rata, and that can be sold without exceeding
the Maximum Number of Shares; and (iv) fourth, to the extent that the Maximum
Number of Shares have not been reached under the foregoing clauses (i), (ii),
and (iii), securities that other security holders of the Company desire to sell,
Pro Rata, that can be sold without exceeding the Maximum Number of Shares. To
the extent that any Registrable Securities requested to be registered are
excluded pursuant to the foregoing provisions, the holders shall have the right
to one additional Demand Registration under this Section 2.1.4.

 

- 7 -

 

  

2.1.5           Withdrawal. A holder may withdraw its Registrable Securities
from a Demand Registration at any time. If all holders withdraw, or holders
withdraw Registrable Securities from a Demand Registration in such amounts that
the Registrable Securities that remain covered by the relevant Registration
Statement have an estimated market value of less than $10 million, the Company
shall cease all efforts to secure registration and such withdrawn registration
shall be deemed a Demand Registration for purposes of Section 2.1 unless the
withdrawal is based on the reasonable determination of the Demanding Holders
that there has been, since the date of such request, a material adverse change
in the business or prospects of the Company or in general market conditions and
the Demanding Holders who requested such registration shall have paid or
reimbursed the Company for all of the reasonable out-of-pocket fees and expenses
incurred by the Company in connection with the withdrawn registration.

 

2.1.6           Suspension of Registration. If the filing, initial effectiveness
or continued use of a Registration Statement in respect of a Demand Registration
at any time would require the Company to make an Adverse Disclosure or would
require the inclusion in such Registration Statement of financial statements
that are unavailable to the Company for reasons beyond the Company’s control,
the Company may, upon giving prompt written notice of such action to the
holders, delay the filing or initial effectiveness of, or suspend use of, such
Registration Statement for the shortest possible period of time determined in
good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under the preceding sentence, the holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the Prospectus relating to the Demand Registration in connection with any
sale or offer to sell Registrable Securities. The Company shall immediately
notify the holders of the expiration of any period during which it exercised its
rights under this Section 2.1.6. The Company shall be entitled to exercise its
right under this Section 2.1.6 to suspend the availability of a Registration
Statement for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12 month period.

 

2.1.7           Registration Statement Form. Registrations under this
Section 2.1 shall be on such appropriate registration form of the Commission
(i) as shall be selected by the Company and as shall be reasonably acceptable to
the holders of a majority-in-interest of the Registrable Securities requesting
participation in the Demand Registration and (ii) as shall permit the
disposition of the Registrable Securities in accordance with the intended method
or methods of disposition specified in the applicable holders’ requests for such
registration. Notwithstanding the foregoing, if, pursuant to a Demand
Registration, (x) the Company proposes to effect registration by filing a
Registration Statement on Form S-3, (y) such registration is in connection with
an Underwritten Offering, and (z) the managing Underwriter or Underwriters shall
advise the Company in writing that, in its or their opinion, the use of another
form of registration statement (or the inclusion, rather than the incorporation
by reference, of information in the Prospectus related to a Registration
Statement on Form S-3) is of material importance to the success of such proposed
offering, then such registration shall be effected on such other form (or such
information shall be so included in such Prospectus).

 



- 8 -

 





 

2.2          Piggy-Back Registration.



 

2.2.1           Piggy-Back Rights. If at any time on or after the expiration of
the Lock-up Period the Company proposes to file a Registration Statement under
the Securities Act with respect to an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities, by the Company for its own account or for stockholders
of the Company for their account (or by the Company and by stockholders of the
Company including, without limitation, pursuant to Section 2.1), other than a
Registration Statement (i) filed in connection with an offering of securities to
employees or directors of the Company pursuant to any employee stock option or
other benefit plan, (ii) filed on Form S-4 or S-8 or any successor to such
forms, (iii) for an exchange offer or offering of securities solely to the
Company’s existing stockholders, (iv) for an offering of debt that is
convertible into equity securities of the Company, (v) for a dividend
reinvestment plan, or (vi) solely in connection with a merger, consolidation or
non-capital raising bona fide business transaction (Registration Statements
described in clauses (i)-(vi) herein, “Allowable Registration Statements”), then
the Company shall (x) give written notice of such proposed filing to the holders
of Registrable Securities as soon as practicable, but in no event less than ten
(10) business days before the anticipated filing date, which notice shall
describe the amount and type of securities to be included in such offering, the
intended method(s) of distribution, and the name of the proposed managing
Underwriter or Underwriters, if any, of the offering, and (y) offer to the
holders of Registrable Securities in such notice the opportunity to register the
sale of such number of shares of Registrable Securities as such holders may
request in writing within five (5) business days following receipt by such
holder of such notice (a “Piggy-Back Registration”). Subject to Section 2.2.2.,
the Company shall include in such Registration Statement such Registrable
Securities requested to be included therein within five (5) business days after
the receipt by such holder of any such notice, on the same terms and conditions
as any similar securities of the Company. If at any time after giving written
notice of its intention to register any securities and prior to the effective
date of the Registration Statement filed in connection with such registration,
the Company shall determine for any reason not to register or to delay
registration of such securities, the Company may, at its election, give written
notice of such determination to each holder of Registrable Securities and,
(x) in the case of a determination not to register, shall be relieved of its
obligation to register any Registrable Securities in connection with such
registration, and (y) in the case of a determination to delay registering, shall
be permitted to delay registering any Registrable Securities for the same period
as the delay in registering such other securities. If the offering pursuant to a
Piggy-Back Registration is to be an Underwritten Offering, then each holder
making a request for its Registrable Securities to be included therein must, and
the Company shall use commercially reasonable efforts to cause the managing
Underwriter or Underwriters of a proposed Underwritten Offering to permit the
Registrable Securities requested to be, included in a Piggy-Back Registration on
the same terms and conditions as any similar securities of the Company and other
Persons selling securities in such Underwritten Offering, and to permit the sale
or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof. All holders of Registrable
Securities proposing to distribute their securities through a Piggy-Back
Registration that involves an Underwriter or Underwriters shall enter into an
underwriting agreement in customary form with the Underwriter or Underwriters
selected for such Piggy-Back Registration.

 

- 9 -

 

  

2.2.2           Reduction of Offering. If the managing Underwriter or
Underwriters for a Piggy-Back Registration that is to be an Underwritten
Offering advises the Company and the holders of Registrable Securities in
writing that the dollar amount or number of shares of Common Stock which the
Company desires to sell, taken together with shares of Common Stock, if any, as
to which registration has been demanded pursuant to written contractual
arrangements with Persons other than the holders of Registrable Securities
hereunder, the Registrable Securities as to which registration has been
requested under this Section 2.2, and the shares of Common Stock, if any, as to
which registration has been requested pursuant to the written contractual
piggy-back registration rights of other stockholders of the Company, exceeds the
Maximum Number of Shares, then the Company shall include in any such
registration:

 

(a)               If the registration is undertaken for the Company’s account:
(A) first, the shares of Common Stock or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of Shares;
(B) second, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clause (A), the shares of Common Stock or other securities,
on a pro rata basis, of Registrable Securities as to which registration has been
requested pursuant to this Section 2.2, and (C) third, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses (A)
and (B), the shares of Common Stock or other securities for the account of other
Persons that the Company is obligated to register pursuant to written
contractual piggy-back registration rights with such Persons granted prior to
the date hereof, that can be sold without exceeding the Maximum Number of
Shares.

 

(b)              If the registration is a “demand” registration undertaken at
the demand of Persons other than the holders of Registrable Securities (A)
first, the Registrable Securities as to which registration has been requested
pursuant to this Section 2.2 on a pro rata basis without exceeding the Maximum
Number of Shares, and (B) second, to the extend that the Maximum Number of
Shares has not been reached under the foregoing clause (A), the shares of Common
Stock or other securities for the account of the Company or the demanding
Persons (other than holders of Registrable Securities) that the Company or such
other Persons desire to sell (without exceeding the Maximum Number of Shares),
in such order of priority as set forth in the agreement granting registration
rights to such other Persons.

 

2.2.3           Withdrawal. Any holder of Registrable Securities may elect to
withdraw such holder’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of such request
to withdraw prior to the effectiveness of the Registration Statement. The
Company (whether on its own determination or as the result of a withdrawal by
Persons making a demand pursuant to written contractual obligations) may
withdraw a registration statement at any time prior to the effectiveness of the
Registration Statement. Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by the holders of Registrable Securities in connection
with such Piggy-Back Registration as provided in Section 3.3.

 

- 10 -

 

  

2.3          Registrations on Form S-3.

 

(a)              Filing. On or after the expiration of the Lock-up Period, the
Company shall prepare and file with the Commission a Registration Statement on
Form S-3 covering the resale of the Registrable Securities that are not then
registered on an effective Registration Statement for an offering to be made on
a continuous basis pursuant to Rule 415; provided that the Company shall have no
obligation to file such Registration Statement until such time as the Company is
eligible to register for resale the Registrable Securities on Form S-3 (“Form
S-3”). Subject to the terms of this Agreement, the Company shall use its best
efforts to cause a Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event prior to the applicable Effectiveness Date, and shall use its best efforts
to keep such Registration Statement continuously effective under the Securities
Act until all Registrable Securities covered by such Registration Statement have
been sold, or may be sold without volume restrictions pursuant to the Securities
Act, as determined by the counsel to the Company pursuant to a written opinion
letter to such effect, addressed and acceptable to the Company’s transfer agent
and the affected holders of Registrable Securities (the “Effectiveness Period”).
The Company shall telephonically request effectiveness of a Registration
Statement as of 2:00 p.m. New York time on a trading day. The Company shall
immediately notify the holders of Registrable Securities via facsimile or by
e-mail of the effectiveness of a Registration Statement on the same trading day
that the Company telephonically confirms effectiveness with the Commission,
which shall be the date requested for effectiveness of such Registration
Statement. The Company shall, by 10:00 a.m. New York time on the trading day
after the effective date of such Registration Statement, file a final Prospectus
with the Commission as required by Rule 424. Registrations effected pursuant to
this Section 2.3 shall not be counted as Demand Registrations effected pursuant
to Section 2.1.

 

(b)              Suspension of Registration. If the filing, initial
effectiveness, or continued use of Form S-3 at any time would require the
Company to make an Adverse Disclosure or would require the inclusion in such
Form S-3 of financial statements that are unavailable to the Company for reasons
beyond the Company’s control, the Company may, upon giving prompt written notice
of such actions to the holders, delay the filing or initial effectiveness of, or
suspend use of, the Form S-3 for the shortest period of time determined in good
faith by the Company to be necessary for such purpose. In the event the Company
exercises its rights under the preceding sentence, the holders agree to suspend,
immediately upon their receipt of the notice referred to above, their use of the
Prospectus relating to the registration on such Form S-3 in connection with any
sale or offer to sell Registrable Securities and agree not to disclose to any
other Person the fact that the Company has exercised such rights or any related
facts. The Company shall immediately notify the holders upon the expiration of
any period during which it exercised its rights under this Section 2.3(b). The
Company will use its best efforts to ensure that the use of the Form S-3 (and
Prospectus thereunder) may be resumed as promptly as is practicable. The Company
shall be entitled to exercise its right under this Section 2.3(b) to suspend the
availability of a Form S-3 for a period not to exceed 60 calendar days (which
need not be consecutive days) in any 12 month period.

 

- 11 -

 

  

3.           REGISTRATION PROCEDURES.

 

3.1          Filings; Information. Whenever the Company is required to effect
the registration of any Registrable Securities pursuant to Section 2, the
Company shall use its commercially reasonable efforts to effect the registration
and sale of such Registrable Securities in accordance with the intended
method(s) of distribution thereof as expeditiously as reasonably practicable,
and in connection with any such requirement:

 

3.1.1           Filing Registration Statement. The Company shall, as
expeditiously as reasonably possible, prepare and file with the Commission a
Registration Statement on any form for which the Company then qualifies or which
counsel for the Company shall deem appropriate and which form shall be available
for the sale of all Registrable Securities to be registered thereunder in
accordance with the intended method(s) of distribution thereof, and shall use
its best efforts to cause such Registration Statement to become and remain
effective for the period required by Section 3.1.3; provided, however, that the
Company shall have the right to defer any Demand Registration for up to thirty
(30) calendar days, and any Piggy-Back Registration for such period as may be
applicable to deferment of any demand registration to which such Piggy-Back
Registration relates, in each case if the Company shall furnish to the holders a
certificate signed by the Chairman of the Board or Chief Executive Officer of
the Company stating that, in the good faith judgment of the Board of Directors
of the Company, it would be materially detrimental to the Company and its
stockholders for such Registration Statement to be effected at such time;
provided further, however, that the Company shall not have the right to exercise
the right set forth in the immediately preceding proviso more than once in any
365-day period in respect of a Demand Registration hereunder.

 

3.1.2           Copies. Not less than 3 trading days prior to the filing of each
Registration Statement and not less than one trading day prior to the filing of
any related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference) the Company shall furnish without charge to the holders of
Registrable Securities included in such registration, and such holders’ legal
counsel, copies of such Registration Statement as proposed to be filed, each
amendment and supplement to such Registration Statement (in each case including
all exhibits thereto and documents incorporated by reference therein), the
Prospectus included in such Registration Statement (including each preliminary
Prospectus), and such other documents as the holders of Registrable Securities
included in such registration or legal counsel for any such holders may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such holders; provided, that any such item which is
available on the EDGAR system need not be furnished in physical form.

 

3.1.3           Amendments and Supplements. The Company shall use commercially
reasonable efforts to prepare and file with the Commission such amendments,
including post-effective amendments, and supplements to such Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement effective and in compliance with the provisions
of the Securities Act during the Effectiveness Period or such securities have
been withdrawn.

 

- 12 -

 

  

3.1.4           Notification. After the filing of a Registration Statement, the
Company shall as soon as reasonably practical, notify the holders of Registrable
Securities included in such Registration Statement of such filing and the
managing Underwriter or Underwriters, if applicable, and shall further notify
such holders and such managing Underwriter or Underwriters and, if requested,
confirm such advice in writing, in all events as soon as reasonably practical
after the occurrence of any of the following: (i) when such Registration
Statement becomes effective; (ii) when any post-effective amendment to such
Registration Statement becomes effective; (iii) the issuance or threatened
issuance by the Commission of any stop order (and the Company shall use best
efforts to take all actions required to prevent the entry of such stop order or
to remove it if entered); (iv) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose; (v) of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus (provided that
any and all of such information shall remain confidential to each holder until
such information otherwise becomes public, unless disclosure by a holder is
required by law; provided, further, that notwithstanding each holder’s agreement
to keep such information confidential, each such holder makes no acknowledgement
that any such information is material, non-public information); and (vi) any
request by the Commission for any amendment or supplement to such Registration
Statement or any Prospectus relating thereto or for additional information or of
the occurrence of an event requiring the preparation of a supplement or
amendment to such Prospectus so that, as thereafter delivered to the purchasers
of the securities covered by such Registration Statement, such Prospectus will
not contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and promptly make available to the holders of Registrable
Securities included in such Registration Statement any such supplement or
amendment; except that before filing with the Commission a Registration
Statement or Prospectus or any amendment or supplement thereto, including
documents incorporated by reference, except in the case of registration under
Section 2.2; the Company shall furnish to the holders of Registrable Securities
included in such Registration Statement and to the legal counsel for any such
holders, copies of all such documents proposed to be filed sufficiently in
advance of filing to provide such holders and legal counsel with a reasonable
opportunity to review such documents and comment thereon, and the Company shall
not file any Registration Statement or Prospectus or amendment or supplement
thereto, including documents incorporated by reference, to which such holders or
their legal counsel shall reasonably object.

 

- 13 -

 

 

3.1.5           State Securities Laws Compliance. The Company, on or prior to
the date on which the applicable Registration Statement is declared effective,
shall use its best efforts to (i) register or qualify the Registrable Securities
covered by the Registration Statement under such securities or “blue sky” laws
of such jurisdictions in the United States as the holders of Registrable
Securities included in such Registration Statement (in light of their intended
plan of distribution) or Underwriter, if any, or their respective counsel may
reasonably request in writing and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph or subject itself to taxation in any such jurisdiction.

 

3.1.6           Cooperation. The principal executive officer of the Company, the
principal financial officer of the Company, the principal accounting officer of
the Company, and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential Stockholders.

 

3.1.7           Records. The Company shall make available for inspection by the
holders of Registrable Securities included in such Registration Statement, any
Underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant, or other professional retained by any
holder of Registrable Securities included in such Registration Statement or any
Underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, and cause all of the Company’s officers, directors,
and employees and the independent public accountants who have certified its
financial statements to make themselves available to discuss the business of the
Company and to supply all information reasonably requested by any such holder,
Underwriter, attorney, accountant or agent in connection with such Registration
Statement as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors, and employees to
supply all information requested by any of them in connection with such
Registration Statement.

 

3.1.8           Opinions and Comfort Letters. The Company shall furnish to each
holder of Registrable Securities included in any Registration Statement a signed
counterpart, addressed to such holder, of (i) any opinion of counsel to the
Company delivered to any Underwriter dated the effective date of the
Registration Statement or, in the event of an Underwritten Offering, the date of
the closing under the applicable underwriting agreement, in customary form,
scope, and substance, at a minimum to the effect that the Registration Statement
has been declared effective and that no stop order is in effect, which counsel
and opinions shall be reasonably satisfactory to a majority of the holders and
Underwriter or Underwriters, if any, and their respective counsel and (ii) any
comfort letter from the Company’s independent public accountants delivered to
any Underwriter in customary form and covering such matters of the type
customarily covered by comfort letters as the managing Underwriter or
Underwriters reasonably request. In the event no legal opinion is delivered to
any Underwriter, the Company shall furnish to each holder of Registrable
Securities included in such Registration Statement, at any time that such holder
elects to use a Prospectus, an opinion of counsel to the Company to the effect
that the Registration Statement containing such Prospectus has been declared
effective and that no stop order is in effect.

 

- 14 -

 

  

3.1.9           Earnings Statement. The Company shall comply with all applicable
rules and regulations of the Commission and the Securities Act, and make
available to its stockholders, as soon as reasonably practicable but not later
than fifteen (15) months after the effective date of the Registration Statement,
an earnings statement which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder.

 

3.1.10         Listing. The Company shall use its best efforts to cause all
Registrable Securities included in any registration to be listed on such
exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Company are then listed or designated or, if no such
similar securities are then listed or designated, in a manner satisfactory to
the holders of a majority-in-interest of the Registrable Securities included in
such registration and on each inter-dealer quotation system on which any of the
Company’s securities are then quoted.

 

3.1.11         Withdrawal of Stop Order. The Company shall make all commercially
reasonable efforts to prevent or obtain at the earliest possible moment the
withdrawal of any stop order with respect to the applicable Registration
Statement or other order suspending the use of any preliminary or final
Prospectus.

 

3.1.12         FINRA. The Company shall cooperate with each holder of
Registrable Securities and each Underwriter or agent, if any, participating in
the disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the Financial Industry
Regulatory Authority.

 

3.1.13         Transfer Agent. The Company shall provide and cause to be
maintained a transfer agent and registrar for all Registrable Securities covered
by the applicable Registration Statement from and after a date not later than
the effective date of such Registration Statement.

 

3.1.14         Road Show. The Company shall, in the case of an Underwritten
Offering, cause senior executive officers of the Company to participate in
customary “road show” presentations that may be reasonably requested by the
managing Underwriter in any such Underwritten Offering and otherwise to
facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto.

 

3.1.15         Additional Registration Statements. If during the Effectiveness
Period relating to the Registration Statement filed pursuant to Section 2.3, the
number of Registrable Securities included in such Registration Statement at any
time exceeds 100% of the number of shares of Common Stock then registered in a
Registration Statement, then the Company shall file as soon as reasonably
practicable, but in any case prior to the applicable Filing Date, an additional
Registration Statement pursuant to Section 2.3 covering the resale by the
holders of Registrable Securities of not less than the number of such
Registrable Securities.

 

- 15 -

 

  

3.2          Underwritten Offerings.

 

3.2.1           Underwriting Agreements. If requested by the Underwriters for
any Underwritten Offering requested by holders pursuant to Section 2.1, the
Company and the holders of Registrable Securities to be included therein shall
enter into an underwriting agreement with such Underwriters, such agreement to
be reasonably satisfactory in substance and form to the Company, the holders of
a majority-in-interest of the Registrable Securities to be included in such
Underwritten Offering and the Underwriters, and to contain such terms and
conditions as are generally prevailing in agreements of that type. The holders
of any Registrable Securities to be included in any Underwritten Offering
pursuant to Section 2.2 shall enter into such an underwriting agreement at the
request of the Company. All of the representations and warranties and the other
agreements by and on the part of the Company to and for the benefit of the
Underwriters included in any such underwriting agreement shall also be made to
and for the benefit of such holders, and any or all of the conditions precedent
to the obligations of the Underwriters under such underwriting agreement shall
be conditions precedent to the obligations of such holders. No holder shall be
required in any such underwriting agreement to make any representations or
warranties to or agreements with the Company or the Underwriters other than
representations, warranties or agreements regarding such holder, such holder’s
Registrable Securities, such holder’s intended method of distribution and any
other representations required by law.

 

3.2.2           Price and Underwriting Discounts. In the case of an Underwritten
Offering requested by holders pursuant to Section 2.1, the price, underwriting
discount and other financial terms of the related underwriting agreement for the
Registrable Securities shall be determined by the holders of a
majority-in-interest of such Registrable Securities. In the case of any
Underwritten Offering pursuant to Section 2.2, such price, discount and other
terms shall be determined by the Company, subject to the right of the holders to
withdraw their request to participate in the registration pursuant to
Section 2.2 after being advised of such price, discount and other terms.

 

3.2.3           Participation in Underwritten Offerings. No Person may
participate in an Underwritten Offering unless such Person (i) agrees to sell
such Person’s securities on the basis provided in the underwriting arrangements
approved by the Persons entitled to approve such arrangements and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements in accordance herewith.

 

- 16 -

 

 

3.3          Obligation to Suspend Distribution. Upon receipt of any notice from
the Company of the happening of any event of the kind described in
Section 3.1.4(iii) through 3.1.4(vi), and/or, in the case of a resale
registration on Form S-3 pursuant to Section 2.3 hereof, upon any suspension by
the Company, pursuant to a written insider trading compliance program adopted by
the Company’s board of directors, of the ability of all “insiders” covered by
such program to transact in the Company’s securities because of the existence of
material non-public information, such holder of Registrable Securities included
in any Registration Statement shall immediately discontinue disposition of such
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities in the case of Section 3.1.4(vi) until such holder
receives the supplemented or amended Prospectus contemplated by
Section 3.1.4(vi) and/or with respect to resale holders, the restriction on the
ability of “insiders” to transact in the Company’s securities is removed, as
applicable, or in any case until the holder is advised in writing by the Company
that the use of the Prospectus may be resumed, and receives copies of any
additional or supplemental filings that are incorporated by reference in the
Prospectus. In the event that the Company shall give any such notice, the period
during which the applicable Registration Statement is required to be maintained
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice to and including the date when
each holder of Registrable Securities covered by such Registration Statement
either receives the copies of the supplemented or amended Prospectus
contemplated by Section 3.1.4(vi) or is advised in writing by the Company that
the use of the Prospectus may be resumed.

 

3.4          Registration Expenses. The Company shall bear all costs and
expenses incurred in connection with any Demand Registration pursuant to
Section 2.1, any Piggy-Back Registration pursuant to Section 2.2, and any
registration on Form S-3 effected pursuant to Section 2.3, and all expenses
incurred in performing or complying with its other obligations under this
Agreement, including, without limitation: (i) all registration and filing fees
and any other fees and expenses associated with filings required to be made with
the SEC; (ii) fees and expenses of compliance with securities or “blue sky” laws
(including fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities); (iii) printing expenses,
duplicating, word processing, messenger, telephone, facsimile and delivery
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing Prospectuses); (iv) the Company’s internal expenses (including,
without limitation, all salaries and expenses of its officers and employees);
(v) the fees and expenses incurred in connection with the listing of the
Registrable Securities as required by Section 3.1.11; (vi) Financial Industry
Regulatory Authority fees; (vii) fees and disbursements of counsel for the
Company and fees and expenses for independent certified public accountants
retained by the Company (including the expenses or costs associated with the
delivery of any opinions or comfort letters requested pursuant to
Section 3.1.9); (viii) the reasonable fees and disbursements of any special
experts retained by the Company in connection with such registration; (ix) the
reasonable fees and expenses of two (2) legal counsels, one (1) selected by the
holders of a majority-in-interest of the Closing Holdings Shares and Conversion
Shares and one (1) selected by the holders of a majority-in-interest of the
Founder Shares, each as included in such registration; and (x) Securities Act
liability insurance if the Company so desires. The Company shall have no
obligation to pay any other costs or expenses in the course of the transactions
contemplated hereby, including underwriting discounts or selling commissions
attributable to the Registrable Securities being sold by the holders thereof,
which underwriting discounts or selling commissions shall be borne by such
holders. Additionally, in an Underwritten Offering, all selling stockholders and
the Company shall bear the expenses of the Underwriter pro rata in proportion to
the respective amount of shares each is selling in such offering.

 

- 17 -

 

 

3.5          Information. The holders of Registrable Securities shall provide
such information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
registration of any Registrable Securities under the Securities Act pursuant to
Section 2 and in connection with the Company’s obligation to comply with federal
and applicable state securities laws. The Company shall have the right to
exclude any holder that does not comply with the preceding sentence from the
applicable registration.

 

4.            INDEMNIFICATION AND CONTRIBUTION.

 

4.1          Indemnification by the Company. The Company agrees to indemnify and
hold harmless to the extent permitted by law each holder of Registrable
Securities, and each of their respective officers, employees, affiliates,
directors, partners, members, attorneys, and agents, and each Person, if any,
who controls a holder of Registrable Securities (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), to the
fullest extent permitted by applicable law from and against any expenses
(including reasonable costs of investigation and legal expenses), losses,
claims, judgments, damages, or liabilities (or actions or proceedings in respect
thereof, whether or not such indemnified party is a party thereto), whether
joint or several, arising out of or based upon any untrue statement (or
allegedly untrue statement) of a material fact contained in any Registration
Statement under which the sale of such Registrable Securities was registered
under the Securities Act, any preliminary Prospectus, final Prospectus, or
summary Prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement, or arising out of or based upon any
omission (or alleged omission) to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or (2) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any state securities law, or any rule or regulation thereunder,
in connection with the performance of its obligations under this Agreement;
provided, however, that the Company will not be liable in any such case to the
extent and only to the extent that any such expense, loss, claim, damage, or
liability arises out of or is based upon any untrue statement or allegedly
untrue statement or omission or alleged omission made in such Registration
Statement, preliminary Prospectus, final Prospectus, or summary Prospectus, or
any such amendment or supplement, in reliance upon and in conformity with
information furnished to the Company, in writing, by such selling holder
expressly for use therein. The Company also shall indemnify any Underwriter of
the Registrable Securities, their officers, affiliates, directors, partners,
members, and agents on substantially the same basis as that of the
indemnification provided above in this Section 4.1. The Company shall notify the
holders promptly of the institution, threat or assertion of any proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware.

 

- 18 -

 

 

4.2           Indemnification by Holders of Registrable Securities. Each selling
holder of Registrable Securities will severally and not jointly, in the event
that any registration is being effected under the Securities Act pursuant to
this Agreement of any Registrable Securities held by such selling holder,
indemnify and hold harmless to the fullest extent permitted by applicable law
the Company, each of its directors, officers, employees, and agents and each
Person who controls the Company within the meaning of the Securities Act,
against any losses, claims, judgments, damages, liabilities, or expenses
(including reasonable costs of investigation and legal expenses) whether joint
or several, insofar as such losses, claims, damages, liabilities, or expenses
(or actions or proceedings in respect thereof, whether or not such indemnified
party is a party thereto) arise out of or are based upon (1) any untrue
statement or allegedly untrue statement of a material fact contained in any
Registration Statement under which the sale of such Registrable Securities was
registered under the Securities Act, any preliminary Prospectus, final
Prospectus, or summary Prospectus contained in the Registration Statement, or
any amendment or supplement to the Registration Statement, or arise out of or
are based upon any omission or the alleged omission to state a material fact
required to be stated therein or necessary to make the statement therein not
misleading to the extent and only to the extent that the statement or omission
was made in reliance upon and in conformity with information furnished in
writing to the Company by such selling holder expressly for use therein, and
shall reimburse the Company, its directors and officers, and each other selling
holder or controlling Person for any legal or other expenses reasonably incurred
by any of them in connection with investigation or defending any such loss,
claim, damage, liability or action. Each selling holder’s indemnification
obligations hereunder shall be several and not joint and shall be limited to the
amount of any net proceeds actually received by such selling holder upon the
sale of the Registrable Securities giving rise to such indemnification
obligation. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Company or any indemnified party.

 

- 19 -

 

 

4.3          Conduct of Indemnification Proceedings. Promptly after receipt by
any Person of any notice of any loss, claim, damage, or liability or any action
in respect of which indemnity may be sought pursuant to Section 4.1 or 4.2, such
Person (the “Indemnified Party”) shall, if a claim in respect thereof is to be
made against any other Person for indemnification hereunder, notify such other
Person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability, or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent that it shall
be finally determined by a court of competent jurisdiction (which determination
is not subject to appeal or further review) that such failure shall have
prejudiced the Indemnifying Party. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against the
Indemnified Party, then the Indemnifying Party shall be entitled to participate
in such claim or action, and, to the extent that it wishes, jointly with all
other Indemnifying Parties, to assume control of the defense thereof with
counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling Persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by the Indemnifying Party based upon the written opinion
of counsel of such Indemnified Party, representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them (in which case, if the Indemnified Party notifies the Indemnifying
Party in writing that such Indemnified Party elects to employ separate counsel
at the expense of the Indemnifying Party, the Indemnifying Party shall not have
the right to assume the defense of such claim on behalf of such Indemnified
Party). If such defense is not assumed by the Indemnifying Party, the
Indemnifying Party will not be subject to any liability for any settlement made
without its consent, but such consent may not be unreasonably withheld,
conditioned or delayed; provided, however, that an Indemnifying Party shall not
be required to consent to any settlement involving the imposition of equitable
remedies or involving the imposition of any material obligations on such
Indemnifying Party other than financial obligations for which such Indemnified
Party will be indemnified hereunder. If the Indemnifying Party assumes the
defense, the Indemnifying Party shall have the right to settle such action
without the consent of the Indemnified Party; provided, however, that the
Indemnifying Party shall be required to obtain such consent (which consent shall
not be unreasonably withheld, conditioned or delayed) if the settlement includes
any admission of wrongdoing on the part of the Indemnified Party or any
restriction on the Indemnified Party or its officers or directors. No
Indemnifying Party shall consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to each Indemnified Party of an unconditional release
from all liability in respect to such claim or litigation. The Indemnifying
Party or Parties shall not, in connection with any proceeding or related
proceedings, be liable for the reasonable fees, disbursements and other charges
of more than one separate firm at any one time for all such Indemnified Party or
Parties unless (x) the employment of more than one counsel has been authorized
in writing by the Indemnifying Party or parties, (y) a conflict or potential
conflict exists or may exist (based on advice of counsel to an Indemnified
Party) between such Indemnified Party and the other Indemnified Parties or (z)
based on advice of counsel, an Indemnified Party has reasonably concluded that
there may be legal defenses available to it that are different from or in
addition to those available to the other Indemnified Parties, in each of which
cases the Indemnifying Party shall be obligated to pay the reasonable fees and
expenses of such additional counsel or counsels. Subject to the terms of this
Agreement, all reasonable fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such proceeding in a manner not
inconsistent with this Section 4.3) shall be paid to the Indemnified Party, as
incurred, within ten trading days of written notice thereof to the Indemnifying
Party; provided, that the Indemnified Party shall promptly reimburse the
Indemnifying Party for that portion of such fees and expenses applicable to such
actions for which such Indemnified Party is judicially determined to be not
entitled to indemnification hereunder.

 

4.4          Contribution.

 

4.4.1           If the indemnification provided for in the foregoing
Sections 4.1, 4.2 and 4.3 is unavailable to any Indemnified Party or
insufficient to hold it harmless in respect of any loss, claim, damage,
liability, or action referred to herein, then each such Indemnifying Party, in
lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such loss, claim, damage,
liability or action in such proportion as is appropriate to reflect the relative
fault of the Indemnified Parties and the Indemnifying Parties in connection with
the actions or omissions which resulted in such loss, claim, damage, liability,
or action, as well as any other relevant equitable considerations. The relative
fault of any Indemnified Party and any Indemnifying Party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Indemnified Party or such Indemnifying
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

- 20 -

 

  

4.4.2           The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 4.4 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding
Section 4.4.1. The amount paid or payable by an Indemnified Party as a result of
any loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. If
indemnification is available under this Section 4, the Indemnifying Parties
shall indemnify each Indemnified Party to the full extent provided in
Sections 4.1 and 4.2 hereof without regard to the relative fault of said
Indemnifying Parties or Indemnified Party.

 

5.            REPORTS UNDER THE SECURITIES ACT AND EXCHANGE ACT.

 

5.1          The Company covenants that it shall file any reports required to be
filed by it under the Securities Act and the Exchange Act and shall take such
further action as the holders of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 under the Securities Act, as
such Rules may be amended from time to time, or any similar Rule or regulation
hereafter adopted by the Commission.

 

6.            NO INCONSISTENT AGREEMENTS; ADDITIONAL RIGHTS; EXISTING AGREEMENT.

 

6.1          Except with respect to Allowable Registration Statements, the
Company has not entered, as of the date hereof, nor shall the Company, on or
after the date of this Agreement, enter into any agreement with respect to its
securities, that would have the effect of impairing the rights granted to the
holders of Registrable Securities or otherwise conflict with the provisions
hereof. The Company has not previously entered into any agreement granting any
registration rights with respect to any of its securities to any Person that
have not been satisfied in full. Neither the Company nor any of its security
holders (other than the holders of Registrable Securities (or their successors
or permitted assigns) in such capacity pursuant hereto) may include securities
of the Company in any Registration Statement filed pursuant to Section 2.3 other
than the Registrable Securities. Except with respect to Allowable Registration
Statements, and unless the Company receives the consent of each of (i) the
holders of a majority-in-interest of the Closing Holdings Shares and (ii) the
holders of a majority-in-interest of the Founder Shares, the Company shall not
file any other Registration Statements until all Registrable Securities are
registered pursuant to a Registration Statement that is declared effective by
the Commission.

 

- 21 -

 



 

7.            MISCELLANEOUS.

 

7.1          Term. This Agreement shall terminate upon earlier of (a) the fifth
anniversary of the date of this Agreement or (b) the date as of which (i) all of
the Registrable Securities have been sold pursuant to a Registration Statement
(but in no event prior to the applicable period referred to in Section 4(3) of
the Securities Act and Rule 174 thereunder) or (ii) the holders are permitted to
sell their Registrable Securities under Rule 144(k) under the Securities Act (or
any similar provision then in force permitting the sale of restricted securities
without limitation on the amount of securities sold or the manner of sale). The
provisions of Section 4 and Section 5 shall survive any termination.

 

7.2          Assignment; No Third Party Beneficiaries. The registration rights
of any holder under this Agreement with respect to any Registrable Securities
may be transferred and assigned, provided, however, that no such transfer or
assignment shall be binding upon or obligate the Company to any such assignee
unless and until the Company shall have received written notice of such transfer
or assignment as herein provided and a written agreement of the assignee to be
bound by the provisions of this Agreement. Any transfer or assignment made other
than as provided in the first sentence of this Section 7.2 shall be null and
void. This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and the permitted transferee of a
holder of Registrable Securities. This Agreement is not intended to confer any
rights or benefits on any Persons that are not party hereto other than as
expressly set forth in Article 4 and this Section 7.2. The Company may not
assign (except by merger) its rights or obligations hereunder without the prior
written consent of all of the holders of the then outstanding Registrable
Securities.

 

7.3          Notices. All notices, demands, requests, consents, approvals or
other communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be either Personally served, delivered by reputable air courier
service with charges prepaid guaranteeing overnight delivery, or transmitted by
hand delivery, telegram, electronic mail, telex or facsimile addressed as set
forth below, or to such other address as such party shall have specified most
recently by written notice. Notice shall be deemed given (i) on the date of
delivery if Personally served, and (ii) when receipt is acknowledged in writing
by addressee, if transmitted by telegram, electronic mail, telex or facsimile,
provided, that if such service or transmission is not on a business day or is
after normal business hours, then such notice shall be deemed given on the next
business day. Notice otherwise sent as provided herein shall be deemed given on
the next business day following timely delivery of such notice to a reputable
air courier service with an order for next-day delivery, provided, however, that
notice of a change in address shall be effective only upon receipt.

 

If to any holder of Closing Holdings Shares, Founder Shares, Conversion Shares,
Sponsor Warrants or Additional Closing Shares to such addresses on the signature
pages hereto.

 

- 22 -

 

  

7.4          Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

 

7.5          Counterparts. This Agreement may be executed in multiple
counterparts, including by facsimile or other electronic means, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same instrument.

 

7.6          Entire Agreement. This Agreement (including all agreements entered
into pursuant hereto and all certificates and instruments delivered pursuant
hereto and thereto) constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede all prior and contemporaneous
agreements, representations, understandings, negotiations and discussions
between the parties, whether oral or written.

 

7.7          Modifications and Amendments. Prior to the Closing, no amendment,
modification or termination of this Agreement shall be binding upon any party
unless executed in writing by the Company and the Sellers’ Representative. Upon
the Closing, Schedule 1 to this Agreement shall be completed by the Company to
reflect the number of Closing Holdings Shares, Founder Shares, Sponsor Warrants
and Additional Closing Shares owned by the holders after giving effect to the
transactions consummated at the Closing. Upon any conversion of the Promissory
Note pursuant to the terms of the Definitive Agreement, the Company shall update
Schedule I to reflect the issuance of the Conversion Shares. Following the
Closing, no amendment, modification or termination of this Agreement shall be
binding upon any party unless executed in writing by such party and signed by
the Company and the holders of a majority-in-interest of the holders of
Registrable Securities described in clause (i) of Section 2.1.1 and the holders
of a majority-in-interest of the holders of Registrable Securities described in
clause (ii) of Section 2.1.1 of Registrable Securities then outstanding;
provided that upon the execution of a counterpart to this Agreement by a
permitted transferee of a holder of Registrable Securities, Schedule 1 to this
Amendment shall be amended by the Company to update the list of holders and the
number of Registrable Securities held by each such holder to reflect the
issuance of such Permitted Transfer. Each holder of any Registrable Securities
at the time or thereafter outstanding shall be bound by any amendment,
modification, waiver or consent authorized by this Section 7.7 whether or not
such Registrable Securities shall have been marked accordingly.

 

7.8          Titles and Headings. Titles and headings of sections of this
Agreement are for convenience only and shall not affect the construction of any
provision of this Agreement.

 

7.9          Waivers and Extensions. Any party to this Agreement may waive any
right, breach or default which such party has the right to waive, provided that
such waiver will not be effective against the waiving party unless it is in
writing, is signed by such party, and specifically refers to this Agreement.
Waivers may be made in advance or after the right waived has arisen or the
breach or default waived has occurred. Any waiver may be conditional. No waiver
of any breach of any agreement or provision herein contained shall be deemed a
waiver of any preceding or succeeding breach thereof nor of any other agreement
or provision herein contained. No waiver or extension of time for performance of
any obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts. Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power, or remedy.

 

- 23 -

 

  

7.10        Remedies. In the event of a breach by the Company or by an holder of
Registrable Securities of any of their respective obligations under this
Agreement, each holder of Registrable Securities or the Company, as the case may
be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, shall be entitled to
specific performance of its rights under this Agreement. The Company and each
holder of Registrable Securities agree that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.

 

7.11        Independent Nature of Holders’ Obligations and Rights. The
obligations of each holder hereunder are several and not joint with the
obligations of any other holder hereunder, and no holder shall be responsible in
any way for the performance of the obligations of any other holder hereunder.
Nothing contained herein or in any other agreement or document delivered at any
closing, and no action taken by any holder pursuant hereto or thereto, shall be
deemed to constitute the holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the holders
are in any way acting in concert with respect to such obligations or the
transactions contemplated by this Agreement. Each holder shall be entitled to
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other holder to be
joined as an additional party in any proceeding for such purpose.

 

7.12        Governing Law.

 

(a)          This Agreement shall be governed by, interpreted under, and
construed in accordance with the internal laws of the State of Delaware
applicable to agreements made and to be performed within the State of Delaware,
without giving effect to any choice-of-law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction.

 

(b)          To the fullest extent permitted by applicable law, each party
hereto (i) agrees that any claim, action or proceeding by such party seeking any
relief whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in any Federal court
located in Delaware and in any Delaware State court (such venue as determined by
the claimant party hereto) and not in any other State or Federal court in the
United States of America or any court in any other country, (ii) agrees to
submit to the exclusive jurisdiction of such courts located in the State of
Delaware for purposes of all legal proceedings arising out of, or in connection
with, this Agreement or the transactions contemplated hereby, and
(iii) irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.

 

- 24 -

 



 

7.13        Effectiveness. This Agreement shall become effective only upon the
Closing. In the event the Definitive Agreement is terminated prior to the
Closing, this Agreement shall terminate without any further actions by any of
the parties hereto and no party shall have any liability or further obligation
to any party to this Agreement.

 

7.14        Termination of Subsidiary Registration Rights Agreement. Upon the
Closing and the effectiveness of this Agreement, the registration rights
agreement dated November 17, 2010 among Subsidiary and holders of common stock
of Subsidiary and warrants to purchase common stock of Subsidiary shall
terminate and be of no further force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 25 -

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.



 

  COMPANY       TILE SHOP HOLDINGS, INC.       By: /s/ Robert A. Rucker   Name:
Robert A. Rucker   Title: President       SUBSIDIARY       JWC ACQUISITION CORP.
      By: /s/ Adam L. Suttin   Name: Adam L. Suttin   Title: President

 

[Signature Page to Registration Rights Agreement] 

 



 

 

 

      HOLDERS:       For and on behalf of   NABRON INTERNATIONAL, INC.       By:
/s/ Raymond Long Sing Tang / /s/ Louise Mary Garbarino   Name: Raymond Long Sing
Tang / Louise Mary Garbarino   Title: Authorized Signatures   Address for
Notice:       THE TILE SHOP, INC.       By: /s/ Robert A. Rucker   Name:  Robert
A. Rucker   Title:  CEO   Address for Notice:

 

[Signature Page to Registration Rights Agreement]

 

 

 

 



  JWTS, INC.       By: /s/ Peter J. Jacullo, III   Name:  Peter J. Jacullo, III
  Title:  President   Address for Notice:       By: /s/ Peter H. Kamin   Peter
H. Kamin, as trustee of the Peter H.
Kamin Revocable Trust   Address for Notice:       By: /s/ Peter H. Kamin   Peter
H. Kamin, as trustee of the Peter H.
Kamin Children’s Trust   Address for Notice:       By: /s/ Peter H. Kamin  
Peter H. Kamin, as trustee of the Peter H.
Kamin GST   Address for Notice:       3K Limited Partnership       By: /s/ Peter
H. Kamin   Name:  Peter H. Kamin   Title:  Trustee, Managing Partner   Address
for Notice:       /s/ Todd Krasnow   Todd Krasnow   Address for Notice:      
Family Office Investors, LLC       By: /s/ Mark Riser   Name:  Mark Riser  
Title:  Sole Member   Address for Notice:



 

[Signature Page to Registration Rights Agreement] 

 

 

 

 

  /s/ Warren W. Garden   Warren W. Garden   Address for Notice:       /s/ Irene
P. McCarthy   Irene P. McCarthy   Address for Notice:
      /s/ Robert McCarthy   Robert McCarthy   Address for Notice:


 

 

[Signature Page to Registration Rights Agreement]  

 



 

 

 

      /s/ John W. Childs   John W. Childs   Address:         /s/ Adam L. Suttin
  Adam L. Suttin   Address:         /s/ Arthur P. Byrne   Arthur P. Byrne  
Address:         /s/ David A. Fiorentino   David A. Fiorentino   Address:      
  /s/ Raymond B. Rudy   Raymond B. Rudy   Address:         /s/ Jeffrey J.
Teschke   Jeffrey J. Teschke   Address:  

 

[Signature Page to Registration Rights Agreement]  

 

 

 

 

  /s/ Steven G. Segal   Steven G. Segal   Address for Notice:       /s/ William
E. Watts   William E. Watts   Address:         /s/ John K. Haley   John K. Haley
  Address:         /s/ Sonny King   Sonny King   Address:         /s/ Hemanshu
Patel   Hemanshu Patel   Address:         SAWAYA CAPITAL PARTNERS, LLC       /s/
Fuad Sawaya   Fuad Sawaya   Address:  



  

 

 [Signature Page to Registration Rights Agreement]

 

 

 

 

SCHEDULE I

 

Stockholder Closing
Shares Founder Shares Sponsor
Warrants Additional
Closing Shares Nabron International, Inc.         The Tile Shop, Inc.        
JWTS, Inc.         Peter H. Kamin Revocable Trust         Peter H. Kamin
Children’s Trust         Peter H. Kamin GST         3K Limited Partnership      
  Todd Krasnow         Family Office Investors, LLC         Warren W. Garden    
    Irene P. McCarthy and Robert McCarthy         John W. Childs         Adam L.
Sutin         Arthur P. Byrne         David A. Fiorentino         Raymond B.
Rudy         Jeffrey J. Teschke         Steven G. Segal         William E. Watts
        John K. Haley         Sonny King         Hemanshu Patel         Sawaya
Capital Partners, LLC         Total        

 



 

 

